Citation Nr: 1447507	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-26 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility to Dependency and Indemnity Compensation (DIC) based on the Veteran's death in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 until his death on December 10, 2009.  The Veteran served in Iraq, and he was awarded (among other decorations) the Combat Infantryman Badge.  The appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision of the Philadelphia, Pennsylvania Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA) that denied the appellant's claim for DIC based on the Veteran's death being the result of willful misconduct.  

The appellant appeared at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died while on active duty on December 10, 2009, at Camp Taji, Iraq, as a result of difluoroethane toxicity caused by the illicit use of a compressed packaged air product, also known as "huffing."

2.  During his period of active duty, the Veteran was diagnosed with and received treatment for combat-related posttraumatic stress disorder (PTSD), and underwent reconstructive left knee surgery.
 
3.  The competent and probative medical evidence of record indicates that the Veteran use/abuse of substances, including canned air, just prior to his death was to self-medicate due to difficulty managing his PTSD symptoms, depression, and knee pain.

4.  The Veteran's drug use causing his death in service was secondary to an innocently acquired service-incurred disability.


CONCLUSION OF LAW

The Veteran's death in service was not the result of willful misconduct and eligibility for DIC benefits is established.  38 U.S.C.A. §§ 105(a), 1110, 1310, 1312, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1(k), (m), 3.301, 3.303 (2014). 38 U.S.C.A. §§ 1310, 1312, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to VA benefits related to service connection for the cause of the Veteran's death.  In written statements and in testimony before the Board, she essentially contends that the Veteran had suicidal tendencies and that his drug use that caused his death was the result of service-related mental illness.

Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  When it is determined that a veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  For DIC purposes, the term veteran includes a person who died during active service and whose death was not due to willful misconduct.  38 C.F.R. § 3.1(d)(1). 

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  The Federal Circuit has held that a finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 (2007). 

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the  time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 C.F.R. § 3.301. A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m).  

However, VA regulations do not hold that a service department finding that a veteran's death did not occur in the line of duty is binding on VA. The Board takes this failure by the regulation that expressly makes the favorable service department finding binding, as an indication that VA must independently weigh the relevant facts to determine for VA purposes where the service department finding was unfavorable. 


In general, direct service connection may be granted only when a disability or  cause of death was incurred or aggravated in line of duty and not the result of the Veteran's own willful misconduct or drug use.  38 C.F.R. § 3.301(a).  The term "willful misconduct" is defined as act involving conscious wrongdoing or known prohibited action, and specifically involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n); but see Allen (William F.) v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (permitting service connection when drug abuse disability is secondary to or caused by the primary service-connected disorder).

However, isolated and infrequent use of drugs by itself will not be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  Id. 

In this case, a DD Form 1300, Report of Casualty, establishes that the Veteran died while he was on active duty at Camp Taji in Iraq in December 2009.  Following an autopsy and investigation into the Veteran's death, it was determined that the death was accidental in nature and the result of difluoroethane toxicity from self-inflicted toxic inhalation of canned air, or "huffing."  In January 2010, following a formal investigation and based on a report that the Veteran previously abused inhalants, it was determined that the Veteran's death was the result of his own misconduct and not incurred in the line-of-duty.  

The service treatment records show that in January 2009, the Veteran underwent left knee surgery, and in November and December 2009, he was treated for combat-related PTSD that was incurred as a result of first deployment.  Parenthetically, the Board observes that the Veteran served as a combat infantryman, and his deployment experiences as reported on a November 2009 combat stress clinic intake form and during November 2009 treatment are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).  

During mental health treatment in November 2009, the Veteran reported symptoms such feelings of excessive guilt, worthlessness, hopelessness, and chronic suicidal ideation.  Of particular note, he expressed concern over his "huffing," and reported that he had been huffing canned air due to his "pain and health" and "to avoid my reality."  He further stated that he heard about huffing from other soldiers and how it helped them feel "numb" during his last deployment.  He reported an extensive history of alcohol use/abuse beginning after his last deployment, noting that he tends to use "when something stressful is going on."  The Veteran also reported an increase in PTSD symptoms upon his return to Iraq for his second deployment.  Following evaluation of the Veteran, a combat stress clinic psychologist opined that:

Much of [the Veteran's] past and most recent use/abuse of substances to include...most recently canned air, appear to be [the Veteran] self-medicating due to the difficulty he has had managing his symptoms of PTSD, depression, and pain upon return to theatre and due to complications with his knee reconstruction.

The psychologist then went on to state that the Veteran's history of PTSD and depression, both warranted a medical evaluation board.  Interestingly, despite those findings, and despite subsequent treatment for suicidal ideation and placement on a buddy watch, the Veteran was found to be psychiatrically fit for full duty by a psychiatrist as recently as November 30, 2009.  Even more troubling is that, on November 27, 2009, the same psychiatrist recommended an increase in the Veteran's medication, quarters for 24 hours due to the Veteran's "lack of sleep    and emotional state," and concurred with command's decision to remove the Veteran's bolt from his weapon and institute a buddy watch, but simultaneously found him "psychiatrically fit for full duty."

In any event, there is no contrary opinion of record to the effect that the Veteran's substance use problems preexisted or were not related to his service-incurred PTSD.  Moreover, the Veteran's own statements made during mental health treatment in service support that his substance abuse problems began after his first deployment.  

The foregoing evidence establishes that the Veteran incurred PTSD in service as     a result of combat during his active duty, and that he used alcohol and drugs, including canned air, as a means of self-medicating his PTSD symptoms.  See 38 C.F.R. § 3.303, 3.310.  Thus, as the drug use in service resulted from an innocently acquired service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3); see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir. 2001) (the relevant statutory language in 38 U.S.C.A. § 1110 "does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability." 

Upon review of the record, the Board finds, after resolving all doubt in the favor of the claimant, that probative medical evidence shows that the Veteran was diagnosed with combat-related PTSD in service and that his drug use in service was a form of self-medicating his PTSD symptoms.  Thus, such substance abuse was secondary to innocently acquired, service-incurred PTSD and was not willful misconduct.  Accordingly, the Veteran's death on active duty was not the result of willful misconduct, and eligibility to DIC benefits is established. 



ORDER

The Veteran's death on active duty was not the result of his own willful misconduct, and eligibility for DIC benefits is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


